DETAILED ACTION
1.    	This action is responsive to communication filed on 12 October 2022, with acknowledgement of an original application filed on 27 May 2022.
Status of Claims
2.	Claims 1-12 are pending. Claims 1, 5, and 9 are in independent forms. Claims 1, 5, and 9-12 has been amended. 
Response to Arguments
3.	Applicant's arguments filed 12 October 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Norrman et al. US Patent Application Publication No. 2019/0007376 (hereinafter Norrman) in view of Li et al. US Patent Application Publication No. 2015/0156093 (hereinafter Li) in further view of Zheng US Patent No. 8,286,227 (hereinafter Zheng).
Regarding claim 1, Norrman discloses  a method for wireless communication, comprising: 
“receiving, by a second serving network, an attach request originated from a user equipment, the attach request carrying a temporary identifier” (see Norrman Fig. 3, Abstract, par. 0055, At arrow 1, the UE 16 performs an attach procedure to the MME 14 (second serving network) when the UE 16 registers to the serving network 12. If the UE 16 has access to a Temporary Mobile Subscriber Identity (TMSI), the UE 16 may use it in an attach request of the attach procedure.); 
“transmitting, by the second serving network, a request message to a first serving network that previously served the user equipment to obtain a user context from the first serving network according to the temporary identifier carried in the attach request” (See Norrman par. 0062, the MME 14 may request any context information related to a mobile subscriber or mobile entity 16 from the HSS 15 (first serving network) using the pseudonym PSE.); 
receiving, by the second serving network, a response message from the first serving network (Norrman in par. 0021 discloses receiving, from the first network node, a first pseudonym associated with the first identifier in response to the first request, creating a link between a temporary identifier of the mobile entity and the first pseudonym, and using the first pseudonym as identifier of the mobile entity); but Norrman does not clearly discloses indicating a failure in retrieving the user context. 
However, in analogues art, Li discloses indicating a failure in retrieving the user context (see Li Fig. 5, pars. 0150-0153, S403, due to the first attach, the MME has no security context of the user equipment, thus an authentication information request is sent to an HSS, wherein the request carries a user identifier, for example, an international mobile subscriber identification number (International Mobile Subscriber Identification Number, referred to as "IMSI"), S404, the HSS sends back the authentication information of the user equipment, and meanwhile sends back a network access failure transmission indication.);  
(Norrman in par. 0063 discloses When the UE 16, at arrow 1, attaches to the MME 14 of a serving network 12 it may use the pseudonym PSE or the encrypted IMSI. The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI, whichever it received from the UE 16. The HSS 15 sends in response (arrow 3), to the MME 1, the AV response and include in this response a new information element: the pseudonym PSE. The response may comprise the conventional AV response message comprising information elements AUTN and RAND, KASME, XRES, with the new information element pseudonym PSE added. The MME 14 sends (arrow 4) an authentication request to the UE 16 including the RAND, AUTN in conventional way, and also the PSE. The UE 16 responds (arrow 5) to the authentication request in conventional way, e.g. calculates a response parameter RES based on AUTN and RAND, and now also has the pseudonym PSE, which it may use to authenticate itself in the serving network 12 in subsequent message exchanges); but Norrman does not clearly discloses transmitting, by the second serving network in response to the failure, an identity request message to the user equipment. 
However, in analogues art, Li discloses transmitting, by the second serving network in response to the failure, an identity request message to the user equipment (see Li pars. 0154-0156, S405, the MME authenticates the user equipment according to the authentication information sent back. S406, when determining the authentication failure of the user equipment, the MME sends back an attach reject to the user equipment, wherein a carried failure cause value is an authentication failure. S407, since the HSS sends the network access failure transmission indication to the MME in S404, the MME sends a notify message to the HSS, wherein the notify message includes the network access failure cause value, namely, the authentication failure, and after sending back the message, the MME may delete the user context).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Li into the system of Norrman to provide information processing methods and apparatus, which may be used for acquiring a network access failure cause value of a user equipment and achieving a failure diagnosis of the user equipment (see Li par. 0004). 
Norrman in view of Li does not explicitly discloses receiving, by the second serving network in response to the transmitting the identity request message to the user equipment, an identity response from the user equipment including the encrypted subscription identity. 
However, in analogues art, Zheng discloses receiving, by the second serving network in response to the transmitting the identity request message to the user equipment, an identity response from the user equipment including the encrypted subscription identity (see Zheng col. 10, line 24- col. 11, line 57, Using the communication information provided by the user, the site 302 may send a message 310 to the mobile device 304 including a service name and a request ID. The request ID included in the message 310 may include information enabling the authentication assistant 306 to identify the message as part of the registration protocol. Upon receiving the message 310, the authentication assistant 306 executed by the mobile device 304 may identify the message as a request by the site 302 to continue the registration protocol, and may generate and store a random ID (i.e., a secret key) in response to the request. Based on the response of the device user, the mobile device 304 may send a response message 316 including a reply, encrypted by the random ID. For example, the reply may be entered by the device user in response to the alert message. Upon receiving the message 316, the site 302 may retrieve the random ID from information associated with the account owner, and may decrypt the message 316 to obtain the reply).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zheng into the system of Norrman and Li to include a mobile device may provide the random ID to the site by sending a message including the random ID and the request ID to protect the confidentiality of the message (see Zheng col. 10, line 59- col. 11, line 2). 
 
Regarding claim 2, Norrman in view of Li in further view of Zheng discloses the method of claim 1, 
Norrman further discloses wherein the encrypted subscription identity is determined by the user equipment using a public key (see Norrman par. 0046, encrypting a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network).

Regarding claim 3, Norrman in view of Li in further view of Zheng discloses the method of claim 1, 
Norrman further discloses receiving, by the second serving network, a second attach request originated from a second user equipment, the second attach request carrying a second encrypted subscription identity (see Norrman par. 0061, the MME 14 would in this situation have to request the IMSI from the UE 16 and the UE 16 would then risk revealing it to potential eavesdroppers since it would have to be sent in clear text. In case the UE 16 loses the TMSI (box indicated at reference numeral 12), it can re-attach (arrow 13) to the network using the pseudonym PSE as the identifier just as it did in the first step, and thereby avoiding revealing the IMSI); transmitting, by the second serving network, an authentication request message to a home network, wherein the authentication request message includes the second encrypted subscription identity, and wherein the home network is determined based on a Mobile Country Code, MCC, and a Mobile Network Node, MNC, carried in the second encrypted subscription identity (see pars. 0046, 0056, encryption comprises encrypting a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network. The serving network can still route the message to the correct home network based on the Mobile Network Code (MNC) and Mobile Country Code (MCC) parts of the IMSI, which parts can be left in clear text); and receiving, by the second serving network, an authentication response message from the home network, the authentication response message comprising a decrypted subscription identity (see Norrman pars. 0057, 0096, the first identifier comprises an IMSI in encrypted format and the receiving 21 comprises receiving and decrypting the first identifier. The first identifier, e.g. IMSI, may have been encrypted at the mobile entity 6, 16 by use of a public key associated with the home network 3, 13. The identity of the mobile entity 6, 16 and user thereof is thereby protected all the way from the mobile entity 6, 16 to the first network node 5, 15 in the home network 3, 13, preventing the identity to be captured over the air interface between the mobile entity 6, 16 and the second network node 4, 14 of the serving network 2, 12).

Regarding claim 4, Norrman in view of Li in further view of Zheng discloses the method of claim 3, 
Norrman further discloses wherein the second encrypted subscription identity is determined by the second user equipment using a second public key (see Norrman par. 0056, In the case that the UE 16 does not yet have a PSE, it may need to use its long-term identity IMSI instead. As mentioned briefly, encryption of the IMSI by a public key of the home network 13 may in such cases be used to prevent the IMSI from being eavesdropped during transit of the IMSI from the UE 16 to the HSS 15. The UE 16 may for instance encrypt part of the IMSI, e.g. encrypt the MSIN part of the IMSI using the public key of the home network 13 whereas MCC and MNC parts of the IMSI may be kept un-encrypted).

Regarding claim 5, Norrman discloses a device for wireless communication, comprising: 
“a processor” (Fig. 7, Processor 30); and 
a memory (Fig. 7, Memory 31) including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: 
“receive an attach request originated from a user equipment, the attach request carrying a temporary identifier” (see Norrman Fig. 3, Abstract, par. 0055, At arrow 1, the UE 16 performs an attach procedure to the MME 14 (second serving network) when the UE 16 registers to the serving network 12. If the UE 16 has access to a Temporary Mobile Subscriber Identity (TMSI), the UE 16 may use it in an attach request of the attach procedure.); 
“transmit a request message to a first serving network that previously served the user equipment to obtain a user context from the first serving network according to the temporary identifier carried in the attach request” (See Norrman par. 0062, the MME 14 may request any context information related to a mobile subscriber or mobile entity 16 from the HSS 15 (first serving network) using the pseudonym PSE.);
receive a response message from the first serving network (Norrman in par. 0021 discloses receiving, from the first network node, a first pseudonym associated with the first identifier in response to the first request, creating a link between a temporary identifier of the mobile entity and the first pseudonym, and using the first pseudonym as identifier of the mobile entity); but Norrman does not clearly discloses indicating a failure in retrieving the user context. 
However, in analogues art, Li discloses indicating a failure in retrieving the user context (see Li Fig. 5, pars. 0150-0153, S403, due to the first attach, the MME has no security context of the user equipment, thus an authentication information request is sent to an HSS, wherein the request carries a user identifier, for example, an international mobile subscriber identification number (International Mobile Subscriber Identification Number, referred to as "IMSI"), S404, the HSS sends back the authentication information of the user equipment, and meanwhile sends back a network access failure transmission indication.);   (Norrman in par. 0063 discloses When the UE 16, at arrow 1, attaches to the MME 14 of a serving network 12 it may use the pseudonym PSE or the encrypted IMSI. The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI, whichever it received from the UE 16. The HSS 15 sends in response (arrow 3), to the MME 1, the AV response and include in this response a new information element: the pseudonym PSE. The response may comprise the conventional AV response message comprising information elements AUTN and RAND, KASME, XRES, with the new information element pseudonym PSE added. The MME 14 sends (arrow 4) an authentication request to the UE 16 including the RAND, AUTN in conventional way, and also the PSE. The UE 16 responds (arrow 5) to the authentication request in conventional way, e.g. calculates a response parameter RES based on AUTN and RAND, and now also has the pseudonym PSE, which it may use to authenticate itself in the serving network 12 in subsequent message exchanges); but Norrman does not clearly discloses transmit, in response to the failure, an identity request message to the user equipment. 
However, in analogues art, Li discloses transmit, in response to the failure, an identity request message to the user equipment (see Li pars. 0154-0156, S405, the MME authenticates the user equipment according to the authentication information sent back. S406, when determining the authentication failure of the user equipment, the MME sends back an attach reject to the user equipment, wherein a carried failure cause value is an authentication failure. S407, since the HSS sends the network access failure transmission indication to the MME in S404, the MME sends a notify message to the HSS, wherein the notify message includes the network access failure cause value, namely, the authentication failure, and after sending back the message, the MME may delete the user context).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Li into the system of Norrman to provide information processing methods and apparatus, which may be used for acquiring a network access failure cause value of a user equipment and achieving a failure diagnosis of the user equipment (see Li par. 0004).  
Norrman in view of Li does not explicitly discloses receive, in response to transmitting the identity request message to the user equipment, an identity response from the user equipment including the encrypted subscription identity. 
However, in analogues art, Zheng discloses receive, in response to transmitting the identity request message to the user equipment, an identity response from the user equipment including the encrypted subscription identity (see Zheng col. 10, line 24- col. 11, line 57, Using the communication information provided by the user, the site 302 may send a message 310 to the mobile device 304 including a service name and a request ID. The request ID included in the message 310 may include information enabling the authentication assistant 306 to identify the message as part of the registration protocol. Upon receiving the message 310, the authentication assistant 306 executed by the mobile device 304 may identify the message as a request by the site 302 to continue the registration protocol, and may generate and store a random ID (i.e., a secret key) in response to the request. Based on the response of the device user, the mobile device 304 may send a response message 316 including a reply, encrypted by the random ID. For example, the reply may be entered by the device user in response to the alert message. Upon receiving the message 316, the site 302 may retrieve the random ID from information associated with the account owner, and may decrypt the message 316 to obtain the reply).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zheng into the system of Norrman and Li to include a mobile device may provide the random ID to the site by sending a message including the random ID and the request ID to protect the confidentiality of the message (see Zheng col. 10, line 59- col. 11, line 2). 

Regarding claim 6, Norrman in view of Li in further view of Zheng discloses the device of claim 5, 
Norrman further discloses wherein the encrypted subscription identity is determined by the user equipment using a public key (see Norrman par. 0046, encrypting a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network).

Regarding claim 7, Norrman in view of Li in further view of Zheng discloses the device of claim 5, 
Norrman further discloses wherein the processor is further configured to: receive a second attach request originated from a second user equipment, the second attach request carrying a second encrypted subscription identity (see Norrman par. 0061, the MME 14 would in this situation have to request the IMSI from the UE 16 and the UE 16 would then risk revealing it to potential eavesdroppers since it would have to be sent in clear text. In case the UE 16 loses the TMSI (box indicated at reference numeral 12), it can re-attach (arrow 13) to the network using the pseudonym PSE as the identifier just as it did in the first step, and thereby avoiding revealing the IMSI); transmit an authentication request message to a home network, wherein the authentication request message includes the second encrypted subscription identity, and wherein the home network is determined based on a Mobile Country Code, MCC, and a Mobile Network Node, MNC, carried in the second encrypted subscription identity (see pars. 0046, 0056, encryption comprises encrypting a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network. The serving network can still route the message to the correct home network based on the Mobile Network Code (MNC) and Mobile Country Code (MCC) parts of the IMSI, which parts can be left in clear text);  and receive an authentication response message from the home network, the authentication response message comprising a decrypted subscription identity (see Norrman pars. 0057, 0096, the first identifier comprises an IMSI in encrypted format and the receiving 21 comprises receiving and decrypting the first identifier. The first identifier, e.g. IMSI, may have been encrypted at the mobile entity 6, 16 by use of a public key associated with the home network 3, 13. The identity of the mobile entity 6, 16 and user thereof is thereby protected all the way from the mobile entity 6, 16 to the first network node 5, 15 in the home network 3, 13, preventing the identity to be captured over the air interface between the mobile entity 6, 16 and the second network node 4, 14 of the serving network 2, 12).

Regarding claim 8, Norrman in view of Li in further view of Zheng discloses the device of claim 7, 
Norrman further discloses wherein the second encrypted subscription identity is determined by the second user equipment using a second public key (see Norrman par. 0056, In the case that the UE 16 does not yet have a PSE, it may need to use its long-term identity IMSI instead. As mentioned briefly, encryption of the IMSI by a public key of the home network 13 may in such cases be used to prevent the IMSI from being eavesdropped during transit of the IMSI from the UE 16 to the HSS 15. The UE 16 may for instance encrypt part of the IMSI, e.g. encrypt the MSIN part of the IMSI using the public key of the home network 13 whereas MCC and MNC parts of the IMSI may be kept un-encrypted).

Regarding claim 9, Norrman discloses a non-transitory storage medium having code stored thereon, the code upon execution by a processor, causing the processor to implement a method that comprises: 
“receiving, by a second serving network, an attach request originated from a user equipment, the attach request carrying a temporary identifier” (see Norrman Fig. 3, Abstract, par. 0055, At arrow 1, the UE 16 performs an attach procedure to the MME 14 (second serving network) when the UE 16 registers to the serving network 12. If the UE 16 has access to a Temporary Mobile Subscriber Identity (TMSI), the UE 16 may use it in an attach request of the attach procedure.); 
“transmitting, by the second serving network, a request message to a first serving network that previously served the user equipment to obtain a user context from the first serving network according to the temporary identifier carried in the attach request” (See Norrman par. 0062, the MME 14 may request any context information related to a mobile subscriber or mobile entity 16 from the HSS 15 (first serving network) using the pseudonym PSE.);
 “receiving, by the second serving network, a response message from the first serving network  (Norrman in par. 0021 discloses receiving, from the first network node, a first pseudonym associated with the first identifier in response to the first request, creating a link between a temporary identifier of the mobile entity and the first pseudonym, and using the first pseudonym as identifier of the mobile entity); but Norrman does not clearly discloses indicating a failure in retrieving the user context. 
However, in analogues art, Li discloses indicating a failure in retrieving the user context (see Li Fig. 5, pars. 0150-0153, S403, due to the first attach, the MME has no security context of the user equipment, thus an authentication information request is sent to an HSS, wherein the request carries a user identifier, for example, an international mobile subscriber identification number (International Mobile Subscriber Identification Number, referred to as "IMSI"), S404, the HSS sends back the authentication information of the user equipment, and meanwhile sends back a network access failure transmission indication.);  
 (Norrman in par. 0063 discloses When the UE 16, at arrow 1, attaches to the MME 14 of a serving network 12 it may use the pseudonym PSE or the encrypted IMSI. The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI, whichever it received from the UE 16. The HSS 15 sends in response (arrow 3), to the MME 1, the AV response and include in this response a new information element: the pseudonym PSE. The response may comprise the conventional AV response message comprising information elements AUTN and RAND, KASME, XRES, with the new information element pseudonym PSE added. The MME 14 sends (arrow 4) an authentication request to the UE 16 including the RAND, AUTN in conventional way, and also the PSE. The UE 16 responds (arrow 5) to the authentication request in conventional way, e.g. calculates a response parameter RES based on AUTN and RAND, and now also has the pseudonym PSE, which it may use to authenticate itself in the serving network 12 in subsequent message exchanges); but Norrman does not clearly discloses transmitting, by the second serving network in response to the failure, an identity request message to the user equipment. 
However, in analogues art, Li discloses transmitting, by the second serving network in response to the failure, an identity request message to the user equipment (see Li pars. 0154-0156, S405, the MME authenticates the user equipment according to the authentication information sent back. S406, when determining the authentication failure of the user equipment, the MME sends back an attach reject to the user equipment, wherein a carried failure cause value is an authentication failure. S407, since the HSS sends the network access failure transmission indication to the MME in S404, the MME sends a notify message to the HSS, wherein the notify message includes the network access failure cause value, namely, the authentication failure, and after sending back the message, the MME may delete the user context).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Li into the system of Norrman to provide information processing methods and apparatus, which may be used for acquiring a network access failure cause value of a user equipment and achieving a failure diagnosis of the user equipment (see Li par. 0004).  
Norrman in view of LI does not explicitly discloses receiving, by the second serving network in response to the transmitting the identity request message to the user equipment, an identity response from the user equipment including the encrypted subscription identity.
However, in analogues art, Zheng discloses receiving, by the second serving network in response to the transmitting the identity request message to the user equipment, an identity response from the user equipment including the encrypted subscription identity (see Zheng col. 10, line 24- col. 11, line 57, Using the communication information provided by the user, the site 302 may send a message 310 to the mobile device 304 including a service name and a request ID. The request ID included in the message 310 may include information enabling the authentication assistant 306 to identify the message as part of the registration protocol. Upon receiving the message 310, the authentication assistant 306 executed by the mobile device 304 may identify the message as a request by the site 302 to continue the registration protocol, and may generate and store a random ID (i.e., a secret key) in response to the request. Based on the response of the device user, the mobile device 304 may send a response message 316 including a reply, encrypted by the random ID. For example, the reply may be entered by the device user in response to the alert message. Upon receiving the message 316, the site 302 may retrieve the random ID from information associated with the account owner, and may decrypt the message 316 to obtain the reply).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zheng into the system of Norrman and Li to include a mobile device may provide the random ID to the site by sending a message including the random ID and the request ID to protect the confidentiality of the message (see Zheng col. 10, line 59- col. 11, line 2). 
 
Regarding claim 10, Norrman in view of Li in further view of Zheng discloses the computer program product of claim 9, 
Norrman further discloses wherein the encrypted subscription identity is determined by the user equipment using a public key (see Norrman par. 0046, encrypting a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network).
 
Regarding claim 11, Norrman in view of Li in further view of Zheng discloses the computer program product of claim 9, 
Norrman further discloses receiving, by the second serving network, a second attach request originated from a second user equipment, the second attach request carrying a second encrypted subscription identity (see Norrman par. 0061, the MME 14 would in this situation have to request the IMSI from the UE 16 and the UE 16 would then risk revealing it to potential eavesdroppers since it would have to be sent in clear text. In case the UE 16 loses the TMSI (box indicated at reference numeral 12), it can re-attach (arrow 13) to the network using the pseudonym PSE as the identifier just as it did in the first step, and thereby avoiding revealing the IMSI); transmitting, by the second serving network, an authentication request message to a home network, wherein the authentication request message includes the second encrypted subscription identity, and wherein the home network is determined based on a Mobile Country Code, MCC, and a Mobile Network Node, MNC, carried in the second encrypted subscription identity (see pars. 0046, 0056, encryption comprises encrypting a mobile subscription identification number (MSIN) part of the IMSI using a public key of the home network operator before sending it from the mobile terminal to the serving network. The serving network can still route the message to the correct home network based on the Mobile Network Code (MNC) and Mobile Country Code (MCC) parts of the IMSI, which parts can be left in clear text); and receiving, by the second serving network, an authentication response message from the home network, the authentication response message comprising a decrypted subscription identity (see Norrman pars. 0057, 0096, the first identifier comprises an IMSI in encrypted format and the receiving 21 comprises receiving and decrypting the first identifier. The first identifier, e.g. IMSI, may have been encrypted at the mobile entity 6, 16 by use of a public key associated with the home network 3, 13. The identity of the mobile entity 6, 16 and user thereof is thereby protected all the way from the mobile entity 6, 16 to the first network node 5, 15 in the home network 3, 13, preventing the identity to be captured over the air interface between the mobile entity 6, 16 and the second network node 4, 14 of the serving network 2, 12).

Regarding claim 12, Norrman in view of Li in further view of Zheng discloses the computer program product of claim 9, 
Norrman further discloses wherein the second encrypted subscription identity is determined by the second user equipment using a second public key (see Norrman par. 0056, In the case that the UE 16 does not yet have a PSE, it may need to use its long-term identity IMSI instead. As mentioned briefly, encryption of the IMSI by a public key of the home network 13 may in such cases be used to prevent the IMSI from being eavesdropped during transit of the IMSI from the UE 16 to the HSS 15. The UE 16 may for instance encrypt part of the IMSI, e.g. encrypt the MSIN part of the IMSI using the public key of the home network 13 whereas MCC and MNC parts of the IMSI may be kept un-encrypted).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433